          Case 1:18-cr-00425-JFK Document 37 Filed 01/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   86 Chambers Street
                                                   New York, New York 10007



                                                    January 2, 2020

By ECF
Hon. John F. Keenan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

   Re: United States v. Lawrence McAffee, 18 Cr. 425 (JFK)

   Dear Judge Keenan,

        The Government writes further to the parties’ conference on December 17, 2019. The
Government has contacted the Bureau of Prisons and alerted them to continue treating the
defendant and that he be produced on March 24, 2020 to this Court for a conference. The Bureau
of Prisons has requested that the Government seek an order from the Court to effectuate those
directives.

       A proposed order for the Court’s consideration is attached hereto.

       The Government is available to address any questions the Court may have.


                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                        by: /s/                              .
                                            Ryan B. Finkel
                                            Assistant United States Attorney
                                            (212) 637-6612


Copy to: Scott B. Tulman, Esq. (by ECF)
